DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 12/14/2021, with respect to the objections to claims 1-20 have been fully considered and are persuasive.  The objection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 11, filed 12/14/2021, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
 Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Regarding the term “flange”, applicant’s arguments are not persuasive. The flanges refer to the end portions of the “short guide tube” (Kulikov Annotated Fig. 4) which form an annular opening. As the short guide tube is shown to be rounded in all views, applicant’s argument that an annular opening would not have a diameter is not understood, as the diameter is clearly shown by following dotted lines in Fig. 5. Furthermore, a flat and vertical shape will still have a diameter as long as the shape is circular. While applicant presents the accepted definition of a “flange”, applicant is arguing a structure which is not presented in the drawings or specification of Kulikov. 

Applicant’s argument concerning the “curved surface” are not persuasive. Kulikov specifies the flange surfaces as noted by applicant, but it is unclear how the structure of Kulikov fails to support this. The curved surface is clearly shown in Fig. 5. In response to applicant’s annotated drawing, the version below may clarify the concave edges. Applicant’s arguments concerning the requirement of parallel lines and their relations is not understood as it relates to the structure of Kulikov.

    PNG
    media_image1.png
    356
    565
    media_image1.png
    Greyscale

Annotated Figure
In relation to arguments pertaining to “a rate of change of gradient of a tangent” this terminology is unclear. While it is agreed that a rate of change of the gradient being zero would indicate an inflection point, a rate of change of a gradient of a tangent line is 
Regarding the fit of the device and benefits caused by this, this was not claimed and was therefore not addressed in the previous action.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 6, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulikov (US 2002/0193763 A1).
Regarding claim 6, Kulikov discloses a urine collector (1) for a male user comprising: a container (3) having a first wall (Kulikov Annotated Fig. 4) and a second wall opposite to the first wall (Kulikov Annotated Fig. 4), and defining a temporary storage space (the interior of 2) between the first and second walls, the first wall facing a user's lower abdomen [0021 and 0024] and defining an opening communicating with 
and a short guide tube (2) in watertight engagement, since 2 and 3 of Kulikov are connected to prevent flow-back of urine and to keep the pubic area of the patient free of moisture [0013] with a portion of the first wall around the opening (Kulikov Annotated Fig. 4), the short guide tube including a connection section that has a neck portion (Kulikov Annotated Fig. 4) and a grooved portion (Kulikov Annotated Fig. 4), the short guide tube having an inner surface (Kulikov Annotated Fig. 4 “Short guide tube” inner surface) to which the gradient of a tangent thereof changes as being made along the inner the surface, by being along a curved surface such as the interior of the short guide tube. This structure forms an annular surface area with a minimum diameter is formed at the neck portion (Kulikov Annotated Fig. 4), since the neck portion is concave and forms a minimum diameter (Kulikov Annotated Fig. 4); an inflection surface area (Kulikov Annotated Fig. 4) extending from the neck portion, a first height difference being formed between the neck portion and the inflection surface area such that urine contained in the container is hindered from flowing back across the neck portion (the difference in H1 and H2 Kulikov Annotated Fig. 4), where the rate of change of gradient of a tangent thereof is substantially zero, is formed at the grooved portion (Kulikov Annotated Fig. 4); a flow directing surface area, said area being the interior of the short guide tube past the neck portion which is sloped downwards and would direct urine the same direction, where the gradient of a tangent thereof is negative, extends from the inflexion surface area such that the flow directing surface area bends downward to 

    PNG
    media_image2.png
    1395
    972
    media_image2.png
    Greyscale

Kulikov Annotated Fig. 4

Regarding claim 8, Kulikov further discloses wherein the first wall of the container (3) is integrally formed with the short guide tube (Kulikov Annotated Fig. 4), as they are securely attached to one another (Kulikov Fig. 4, ¶ 0021 lines 17-18, Kulikov Annotated Fig. 4 above).

Regarding claim 10, Kulikov further discloses wherein the short guide tube (2) is formed integrally with the container (3), as they are securely attached to one another (Kulikov Fig. 4, ¶ 0021 lines 17-18).

Regarding claim 11, Kulikov further discloses at least one vent (opening 9) at a location higher than the outlet tube (Kulikov Figs. 2, 4, ¶ 0023). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulikov.
Regarding claim 7, Kulikov further discloses wherein the short guide tube further includes a main section extending from the connection section and located in the temporary storage space (Kulikov Annotated Fig. 4 above), since part of the main section, specifically below inner horizontal flange 8, is within the catheter/storage space (Kulikov Figs. 4-5, ¶ 0022), the main section being formed with a top downwardly curved edge, since the case is concave (Kulikov Annotated Fig. 4), and a bottom downwardly curved edge, since the flange 8 is concave (Annotated Fig. 3, ¶ 0022), the bottom downwardly curved edge being at a level higher than the outlet tube (Kulikov Fig. 4), whereby the urine discharged from a male user flows into the temporary storage 

Since Kulikov is not necessarily drawn to scale, Kulikov is silent to the downwardly curved edge that has a radius of curvature less than top downwardly curved edge. A steeper curve, or smaller radius of curvature, of the flange 8 will ensure the prevention of flow-back of urine toward the patient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the downwardly curved edge of the Kulikov device such that it has a radius of curvature less than top downwardly curved edge, to ensure urine cannot flow back to the patient. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 18, Kulikov discloses a short guide tube (case 2) for use in a urine collector including a container (catheter 3) that defines a temporary storage space and is provided with an outlet tube (at tip 14) communicating with the temporary storage space (Kulikov Figs. 1, 4, ¶ 0021 lines 1-7, ¶ 0024 lines 1-7, Kulikov Annotated Fig. 4 
a connection section in watertight engagement with a portion of the container around the opening, since 2 and 3 of Kulikov are connected to prevent flow-back of urine and to keep the pubic area of the patient free of moisture (Kulikov ¶ 0013 lines 12-18), the connection section having: a neck portion (inner vertical flange 5) configured with an annular surface area with a minimum diameter at an inner surface of the short guide tube, since 5 of Kulikov is concaved to form a minimum diameter (Kulikov Figs. 4-5, ¶ 0021 lines 9-10, Kulikov Annotated Fig. 4 above); and a grooved portion (Kulikov Annotated Fig. 4), (Kulikov Figs. 4-5, ¶ 0021 lines 7-16), next to the neck portion (Kulikov Annotated Fig. 4), configured with an inflexion surface (Kulikov Annotated Fig. 4) area extending from the annular surface area, and a flow directing surface area (Kulikov Annotated Fig. 4) extending from the inflection surface area (Kulikov Annotated Fig. 4) extending from the neck portion, a first height difference being formed between the neck portion and the inflection surface area such that urine contained in the container is hindered from flowing back across the neck portion (the difference in H1 and H2 Kulikov Annotated Fig. 4), the surface areas are understood to extend from one another since the flanges of Kulikov are formed integrally as one piece and as such extend from one another (Kulikov Fig. 5), wherein the inflexion surface area is substantially zero in rate of change of gradient, and the flow directing area is negative in gradient (Kulikov Annotated Fig. 4), extends from the inflexion surface area such that the flow directing surface area bends downward to cause a second difference of height on the inner surface (the difference in H2 and H3 Kulikov Annotated Fig. 4);  and  


Since Kulikov is not necessarily drawn to scale, Kulikov is silent to the downwardly curved edge that has a radius of curvature less than top downwardly curved edge. A steeper curve, or smaller radius of curvature, of the flange 8 will ensure the prevention of flow-back of urine toward the patient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the downwardly curved edge of the Kulikov device such that it has a radius of curvature less than top downwardly curved edge, to ensure urine cannot flow back to the patient. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

. 

14.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Medeiros (US 2009/0270822 A1).
Regarding claim 1, Kulikov discloses a urine kit for a male user (urine collecting assembly, Kulikov Fig. 1), comprising: a collector (1), including: a container (3) having a first wall (Kulikov Annotated Fig. 4) and a second wall opposite to the first wall (Kulikov Annotated Fig. 4), and defining a temporary storage space (the interior of 2) between the first and second walls, the first wall facing a user's lower abdomen [0021 and 0024] and defining an opening communicating with the temporary storage space (Kulikov Annotated Fig. 4), the container provided with an outlet tube (at tip 14) communicating with the temporary storage space and extending from the first wall and/or the second wall (Fig. 4); 
and a short guide tube (2) in watertight engagement, since 2 and 3 of Kulikov are connected to prevent flow-back of urine and to keep the pubic area of the patient free of moisture [0013] with a portion of the first wall around the opening (Kulikov Annotated Fig. 4), the short guide tube including a connection section that has a neck portion (Kulikov Annotated Fig. 4) and a grooved portion (Kulikov Annotated Fig. 4), the short guide tube having an inner surface (Kulikov Annotated Fig. 4 “Short guide tube” inner surface) to which the gradient of a tangent thereof changes as being made along the inner the surface, by being along a curved surface such as the interior of the short guide 
and a piece of underwear (waistband 16 and belt set 17) including: a main body (17) having a crotch section (at supporting belts 22); and an auxiliary part (fasteners 23, loops 24, hooks 25) disposed in the underwear to define a space between the crotch section of the underwear and the auxiliary part for accommodating (via hinges 10) the container and the short guide tube [0025]. 
Kulikov specifies the invention to be worn with another piece of underwear [0025], but is silent to wherein a first hole is defined at the auxiliary part or the underwear to allow the short guide tube to pass therethrough, and a second hole having 
Medeiros, however, teaches a jock strap apparatus for an incontinence device in the same field of endeavor and pertinent to the problem of positioning the device on the body (Medeiros Figs. 1A-H, ¶ 0038-0039). Medeiros teaches piece of underwear (jock strap apparatus 28) including: a main body (28) having a crotch section (at front); and an auxiliary part (holder 22) disposed in the underwear to define a space between the crotch section of the underwear and the auxiliary part for accommodating the device (bag 12); wherein a first hole (at 20) is defined at the auxiliary part or the underwear to allow the device (12) to pass therethrough, and a second hole (holder hole 24) having a dimension greater than the outlet tube (fitting 16) is defined at the auxiliary part and/or the underwear, since 16 of Medeiros fits through the opening 24 (Medeiros Figs. 1A-H, ¶ 0038-0039). Medeiros teaches the apparatus to provide comfort and support and to conveniently empty the device (as motivated by Medeiros ¶ 0010).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the underwear/straps of Kulikov to include the jock strap apparatus/underwear of Medeiros, to provide comfort and support and to conveniently empty the device.

	Regarding claim 2, Kulikov further discloses further comprising a hose (tube 34) and a storage bag (urine collector 12), wherein the hose is adapted to be connected between the outlet tube and the storage bag (Kulikov Fig. 1, ¶ 0029).


Since Kulikov is not necessarily drawn to scale, Kulikov is silent to the downwardly curved edge that has a radius of curvature less than top downwardly curved edge. A steeper curve, or smaller radius of curvature, of the flange 8 will ensure the prevention of flow-back of urine toward the patient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the downwardly curved edge of the Kulikov/Medeiros device such that it has a radius of curvature less than top downwardly curved edge, to ensure urine cannot flow back to the patient. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 4, Kulikov further discloses wherein the short guide tube (2) is formed integrally with the container (3), as they are securely attached to one another (Kulikov Fig. 4, ¶ 0021 lines 17-18).

15.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Tung (US 2011/0251573 A1).
Regarding claim 9, Kulikov further discloses wherein the container (3) is constructed with at least first and second walls (Kulikov Annotated Fig. 4 above), making up proximal and distal shells, respectively, but does not specify a distal shell having the second surface and a circumferential edge; and a proximal shell having the first surface and a circumferential sealing portion capable of being in watertight engagement with the circumferential edge of the distal shell.
Tung however, teaches a urine collection apparatus (100) for males in the same field of endeavor (Tung abstract, Fig. 3) including a container (forming room 18) constructed of a distal shell (covering member 12) having the second surface (surface of 12) and a circumferential edge (edge 12a); and a proximal shell (air bag 14) having the first surface (surface on an outer side facing buffer 20) and a circumferential sealing portion (edge arranged on 12a) (Tung Figs. 3, 6, ¶ 0026). Tung provides this configuration to be easy to clean (as motivated by Tung ¶ 0010). Since the device is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Kulikov to include a distal shell having the second surface and a circumferential edge; and a proximal shell having the first surface and a circumferential sealing portion, as suggested by Tung, for ease of cleaning and to prevent backflow of urine.

Regarding claim 16, all of the elements of the current invention have been substantially disclosed by Kulikov as applied above in claim 6, except for wherein the short guide tube further includes a buffer section extending from the connection section in a direction opposite to the main section, the buffer section capable of being elastic contact with a male user’s lower abdomen such that a space is defined between the first wall and the user’s lower abdomen so as to accommodate the male user’s testicles. 
Tung however, teaches a urine collection apparatus (100) for males in the same field of endeavor (Tung abstract, Fig. 3) including a buffer section (buffer 20) extending from the connection section (annular face 14) in a direction opposite to the main section (cover 10) (Tung Fig. 3 ¶ 0025-0026), to provide a comfortable contact when the user wears the apparatus (as motivated by Tung ¶ 0014, ¶ 0026 lines 12-16). The buffer is an air bag, implying a flexible or elastic contact (Tung ¶ 0026 lines 10-12). With the positioning of the Tung device as taught, the buffer would be in contact with a male user’s lower abdomen such that a space is defined between the cover and the user’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a buffer section extending from the connection section in a direction opposite to the main section in the short guide tube of Kulikov, as suggested by Tung, to provide a comfortable contact when the user wears the apparatus.

16.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Frenche (US 6565545 B1).
Regarding claims 12-13, all of the elements of the current invention have been substantially disclosed by Kulikov, as applied above in claim 6. Kulikov provides a flange 8 that extends into the length of the short guide tube (Kulikov Figs. 4-6, ¶ 0022, 0032) but is silent to wherein at least one barrier is provided at an inner surface of the first wall of the container, close to the opening of the container, so that the urine contained in the temporary storage space is blocked from flowing back to the opening of the container, the barrier extending from the inflexion surface area of the short guide tube, the flow directing surface area being formed at the intersection of the short guide tube and the barrier (claim 12) or wherein the barrier includes at least one segment 
Frenche, however, discloses a male incontinence device in the same field of endeavor (Frenche abstract Figs. 1-3), with a barrier (intermediate wall 20) provided at an inner surface (interior 17) of a first wall (back wall 16) of a container (housing 12) close to the opening of the container (opening 19), so that the urine contained in the temporary storage space is blocked from flowing back to the opening of the container (Frenche Col 4 lines 59-65) and wherein the barrier includes at least one segment (20) extending from a location corresponding to the opening (opening 19) of the container, the segment decreasing in height as extending in a direction opposite to the opening (Frenche Fig. 3, Col 4 lines 12-17, 59-65). Frenche teaches the intermediate wall to direct urine down and into the lower compartment while preventing urine from entering the upper compartment (as motivated by Frenche Col 4 lines 59-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a barrier as an extension of flange 8 that decreases in height on the inside of the short guide tube of Kulikov positioned extending from the inflexion surface area of the short guide tube, as suggested by Frenche, to direct urine down, and in doing so the flow directing surface area is formed at the intersection of the short guide tube and the barrier. 

Regarding claim 14, Kulikov further discloses wherein the short tube is configured with a projection (inner horizontal flange 8), since the flange 8 extends horizontally into the length of the case 2 (Kulikov Figs. 4-6, ¶ 0022), at the inflexion 

    PNG
    media_image3.png
    463
    372
    media_image3.png
    Greyscale

Kulikov Annotated Fig. 6

Frenche further teaches the segment of the barrier composed of a first layer section (upper surface of 20) corresponding to the upper surface of the projection, and a second layer section (lower surface of 20). Frenche teaches the intermediate wall to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the barrier of Kulikov/Frenche, as suggested by Frenche, as an extension of the flange/projection 8 to direct urine down, and in doing so the second layer section is parallel to the first layer section and corresponding to the lower surface of the projection.

17.	Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Mitchell (US 6551293 B1).
Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Kulikov as applied above in claim 6, except for an adaptive member fixed at the annular surface area at the neck portion of the short guide tube, the adaptive member including an engagement portion that defines a central opening, and a plurality of flexible tabs spaced evenly and extending from the engagement portion towards the central opening.
Mitchell, however, teaches an external male catheter assembly (Mitchell Fig. 1, abstract) with an adaptive member (flexible barrier sheet 12) fixed at an annular area at the neck portion (flange 50) of the short guide tube (cup member 16), the adaptive member including an engagement portion (inside surface 24) that defines a central opening (penis passage 28), and a plurality of flexible tabs (plurality of flaps 32 formed from flexible sheet 12) spaced evenly and extending from the engagement portion towards the central opening (Mitchell Fig. 1 Col 1 line 63 – Col 2 line 6) to obtain a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an adaptive member with a central opening and flexible tabs, at the annular surface area at the neck portion of the short guide tube or Kulikov, as suggested by Mitchell, to obtain a relatively snug fit and accommodate changes in swelling and biological differences of users.

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Kulikov as applied above in claim 18. Kulikov teaches the short guide tube (2) to be made of plastic (Kulikov ¶ 0023 lines 10-11) but does not specify wherein the short guide tube is made of a flexible material. 
Mitchell, however, teaches an external male catheter assembly (Mitchell Fig. 1, abstract) with a short guide tube (cub member 16) made of a flexible material (Mitchell Col 2 line 55) to provide comfort and permit discharge passage (as motivated by Mitchell Col 2 lines 55-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a plastic for the short guide tube of Kulikov that is flexible, as suggested by Mitchell, for comfort and to permit the passage of discharge. 

18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Medeiros and further in view of Frenche.

Frenche, however, discloses a male incontinence device in the same field of endeavor (Frenche abstract Figs. 1-3), with a barrier (intermediate wall 20) provided at an inner surface (interior 17) of a first wall (back wall 16) of a container (housing 12) close to the opening of the container (opening 19), so that the urine contained in the temporary storage space is blocked from flowing back to the opening of the container (Frenche Col 4 lines 59-65) and wherein the barrier includes at least one segment (20) extending from a location corresponding to the opening (opening 19) of the container, the segment decreasing in height as extending in a direction opposite to the opening (Frenche Fig. 3, Col 4 lines 12-17, 59-65). Frenche teaches the intermediate wall to direct urine down and into the lower compartment while preventing urine from entering the upper compartment (as motivated by Frenche Col 4 lines 59-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a barrier as an extension of flange 8 that decreases in height on the inside of the short guide tube of Kulikov/Medeiros . 

19.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Frenche and further in view of Kernes (US 4932948).
Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Kulikov and Frenche as applied above in claim 12, except for wherein the container is formed with a bellows section between the barrier and the outlet tube, so as to increase the flexibility of the container. 
Kernes, however, teaches a male external catheter system (Kernes abstract, Fig. 1) with a container (tapered funnel portion 12) is formed with a bellows section (enlargements/convolutions 14, 15) above the outlet tube (drainage tube portion 11) (Kernes Fig. 1, Col 2 lines 57-66), to prevent kinking in response to twisting (as motivated by Kernes Col 2 line 65), implying an increase in flexibility of the container. Additionally, the limitation, “so as to increase the flexibility of the container” relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Kulikov/Kernes is capable of having an increased flexibility (See § MPEP 2114 II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bellows section in the container of Kulikov between the barrier and the outlet tube, as suggested by Kernes, to prevent kinking and increase flexibility. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781